Exhibit 10.1

 

[ex10-1img001.jpg]  

 

March 11, 2015

 

PRIVATE AND CONFIDENTIAL

 

Harold A. Hurwitz

Via email (hal.hurwitz@outlook.com)

 

 

Dear Hal:

 

It is with great pleasure that we extend you an offer of employment with MRI
Interventions, Inc., on the following terms and conditions:     

 

Position; Start Date. Upon the start date of your employment, you will serve
initially in the capacity of Vice President, Finance. You will then assume the
position of Chief Financial Officer (CFO) as of the date that is one day after
the date MRI Interventions files its quarterly report on Form 10-Q for the
period ended March 31, 2015. In each case, you will report directly to me, in my
capacity as the company’s President and Chief Executive Officer, and indirectly
to the Audit Committee of the company’s Board of Directors. You will be a
full-time employee and, as such, you will devote substantially all of your
business time and attention to the company’s affairs and the performance of your
duties and responsibilities. The start date of your employment will be such date
as you and MRI Interventions mutually agree, although we are anticipating that
your start date will be on or around March 30, 2015. Of course, our offer of
employment is subject to, and conditioned on, successful completion of our
standard employment processing procedures, which includes, among other things, a
background check.

 

Base Salary. You will receive an annual salary of $230,000, payable in
installments in accordance with MRI Interventions’ standard payroll practices,
and subject to applicable withholdings and taxes.

 

Bonus. You will be eligible to receive an annual target incentive bonus of 30%
of your base salary, subject to the terms and conditions established by MRI
Interventions, including amounts in excess of 30% of base salary for exceptional
performance. The company will determine in good faith your entitlement to a
bonus based on the achievement or satisfaction of such terms, conditions and
goals as soon as reasonably practicable after the end of each calendar year. MRI
Interventions will pay you your earned bonus within 10 days after the company
makes its determination and in any event not later than March 15 of the year
following the calendar year in which you performed the services upon which the
bonus is based. However, to be entitled to receive any such bonus, you must
remain employed by MRI Interventions as of the date of payment. Payment of any
bonus is subject to applicable withholdings and taxes. Notwithstanding the
foregoing to the contrary, for the calendar year 2015, any bonus will be
appropriately pro-rated based on your actual start date of employment.

 



--------------------------------------------------------------------------------

One Commerce Square Suite 2550 Memphis TN 38103 901.522.9300

 

 
 

--------------------------------------------------------------------------------

 

 

Harold A. Hurwitz

March 11, 2015

Page 2

 

Stock Options. In connection with your hiring, you will receive non-qualified
stock options entitling you to purchase an aggregate of 450,000 shares of MRI
Interventions’ common stock. That option grant will vest over three years in
equal installments, on the first, second and third year anniversaries of the
start date of your employment. In addition, upon each of the first and second
anniversaries of your start date (assuming you remain employed by the company as
of those dates), you will receive additional stock options entitling you to
purchase 150,000 shares of MRI Interventions’ common stock (such number to be
equitably adjusted for any stock split, stock combination or other similar
transaction occurring between the date hereof and the date of grant). Each of
those option grants will be vest over three years in equal installments, on the
first, second and third year anniversaries of the grant date. All such options
will be subject to the terms and conditions of the award agreements evidencing
the grants.

 

Award Plans. During the term of your employment, you will generally be eligible
to participate in any incentive compensation, profit participation or extra
compensation plan that is adopted by MRI Interventions and in which the
company’s executive officers generally participate, according to the policies
and practices adopted from time to time by the company (referred to as “Award
Plans”).

 

Benefit Plans. During the term of your employment, you will be entitled to
participate in, and to all rights and benefits provided by, the health, life,
medical, dental, disability, insurance and welfare plans that are maintained
from time to time by the company for your benefit or the benefit of the
executives of the company generally or for the company’s employees generally,
provided that you must be eligible to participate in such plan under the
eligibility provisions thereof that are generally applicable to the plan
participants (referred to as “Benefit Plans”).

 

Vacation. You will be entitled each year to vacation time, during which time
your compensation will be paid in full. The time allotted for such vacation will
be three (3) weeks, to be taken at such time or times as will be mutually
convenient and consistent with your duties and obligations to the company.
Vacation accrues based on the anniversary of your start date. Any unused
vacation will be subject to the company’s policies regarding the same, as such
policies may be amended from time to time.   

 

Expense Reimbursement. We recognize that you will have to incur certain
out-of-pocket expenses, including, but not limited to, travel expenses, related
to your work and the company’s business, and we agree to reimburse you for all
reasonable expenses necessarily incurred by you in the performance of your
duties and responsibilities, consistent with our policies and procedures
regarding business expenses, upon presentation of documentation indicating the
amount and business purpose of such expenses.

 

 
 

--------------------------------------------------------------------------------

 

 

Harold A. Hurwitz

March 11, 2015

Page 3 

 

Termination of Employment. Your employment with MRI Interventions will be on an
“at-will” basis. As such, you may terminate your employment at any time, for any
reason, with or without cause. Likewise, your employment may be terminated by
MRI Interventions at any time, for any reason, with or without cause.

 

Notwithstanding the foregoing, if MRI Interventions terminates your employment
without cause, except as otherwise provided below under the caption “Change of
Control,” you will be entitled to the following:

 

(1) MRI Interventions will pay you any portion of your base salary and bonus
compensation earned but unpaid as of the termination date plus any unreimbursed
business expenses to which you are entitled as of the termination date;

 

(2) MRI Interventions will pay you an amount equal to 25% of your base salary in
effect as of the termination date, which amount will be paid in 6 semi-monthly
installments on our standard payroll dates and otherwise in accordance with
customary company policies; and

 

(3) MRI Interventions will pay you any amounts you are due pursuant to the terms
of any Award Plans and/or Benefit Plans in which you were a participant, in
accordance with the terms of such plans.

 

Change of Control. Upon a change of control (within the meaning set forth
below), all of your stock options will become fully vested on the date of the
change of control. In addition, if your employment is terminated without cause
within 2 months prior to, on, or within 6 months after, a change of control, you
will be entitled to the following:

 

(1) MRI Interventions will pay you any portion of your base salary and bonus
compensation earned but unpaid as of the termination date plus any unreimbursed
business expenses to which you are entitled as of the termination date;

 

(2) MRI Interventions will pay you a lump sum amount that is equal to 50% of
your base salary in effect as of the termination date; and

 

(3) MRI Interventions will pay you any amounts you are due pursuant to the terms
of any Award Plans and/or Benefit Plans in which you were a participant, in
accordance with the terms of such plans.

 

The term “change of control” will mean the occurrence of any of the following
events: (a) a change in the ownership of MRI Interventions, (b) a change in the
effective control of MRI Interventions, or (c) a change in the ownership of a
substantial portion of the assets of MRI Interventions. A change in the
ownership of MRI Interventions will occur on the date on which any one person,
or more than one person acting as a group, acquires ownership of MRI
Interventions’ stock that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of MRI Interventions’ stock. A change in the effective control of MRI
Interventions will occur on the date on which either (i) a person, or more than
one person acting as a group, acquires ownership of stock of MRI Interventions
possessing 30% or more of the total voting power of the stock of the company,
taking into account all such stock acquired during the 12-month period ending on
the date of the most recent acquisition, or (ii) a majority of the members of
the Board of Directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of such
Board of Directors prior to the date of the appointment or election. A change in
the ownership of a substantial portion of the assets of MRI Interventions will
occur on the date on which any one person, or more than one person acting as a
group, other than a person or group of persons that is related to MRI
Interventions, acquires assets from the company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the company immediately prior to such acquisition or
acquisitions, taking into account all such assets acquired during the 12-month
period ending on the date of the most recent acquisition.

 

 
 

--------------------------------------------------------------------------------

 

 

Harold A. Hurwitz

March 11, 2015

Page 4 

 

Confidentiality; Inventions; Non-Compete. You will be asked to sign MRI
Interventions’ standard Non-Disclosure and Proprietary Rights Agreement and
Non-Competition Agreement. Your execution of those agreements is a material
inducement for MRI Interventions to enter into an employment relationship with
you. Therefore, you must sign the agreements prior to the start date of your
employment with MRI Interventions.

 

Overall Qualification. Nothing set forth herein will be construed as preventing
MRI Interventions from modifying, suspending, discontinuing or terminating any
of the Award Plans or Benefit Plans without notice or liability to you so long
as (i) the modification, suspension, discontinuation or termination of any such
plan is authorized by and performed in accordance with the specific provisions
of such plan and (ii) such modification, suspension, discontinuation or
termination is taken generally with respect to all similarly situated employees
of the Company and does not single out or discriminate against you.

 

Section 409A Compliance. To the extent any provision herein is inconsistent or
in conflict with any applicable requirement of Treasury Regulation §1.409A-1,
then such requirement will be deemed to override and supersede the inconsistent
or conflicting provision.

 

No Existing Conflicts. By entering into an employment relationship, you
represent and warrant to MRI Interventions that your employment with MRI
Interventions, and the performance of your duties and responsibilities in
connection with your employment, will not conflict with, result in a breach of,
or constitute a default under, any agreement to which you are a party or by
which you are bound.

 

 
 

--------------------------------------------------------------------------------

 

 

Harold A. Hurwitz

March 11, 2015

Page 5

 

Hal, we are delighted at the prospect of you joining the MRI Interventions team,
and we are excited about the knowledge, energy and experience you will bring to
our organization.

 

Very truly yours,

 

/s/ F. P. Grillo

 

Frank Grillo

President and CEO

 

 

 

Agreed to and accepted:

 

 

/s/ Harold A. Hurwitz                             

Harold A. Hurwitz

 

 

Date:      March 11, 2015                        